
	
		II
		110th CONGRESS
		1st Session
		S. 1092
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2007
			Mr. Hagel introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To temporarily increase the number of visas which may be
		  issued to certain highly skilled workers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the High-Tech Worker Relief Act of
			 2007.
		2.Immediate
			 increase of H–1B visasSection
			 214(g)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(A)) is
			 amended to read as follows:
			
				(A)under section 101(a)(15)(H)(i)(b) may
				not exceed—
					(i)65,000 in each of the fiscal years
				2004 through 2006;
					(ii)115,000 in fiscal year
				2007;
					(iii)195,000 in fiscal year 2008;
				and
					(iv)65,000 in fiscal year 2009 and
				each succeeding fiscal year;
				and
					.
		3.Exemption from
			 numerical limits
			(a)Nonimmigrants
			 with advanced degreesSection
			 214(g)(5)(C) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(5)(C)) is
			 amended by striking , until the number of aliens who are exempted from
			 such numerical limitation during such year exceeds 20,000.
			(b)Employment-based
			 immigrants
				(1)In
			 generalSection 201(b)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
					
						(F)Aliens who have earned an advanced
				degree in science, technology, engineering, or math and have been working in a
				related field in the United States under a nonimmigrant visa during the 3-year
				period preceding their application for an immigrant visa under section
				203(b).
						(G)Aliens who—
							(i)are described in subparagraph (A)
				or (B) of section 203(b)(1); or
							(ii)have received a national interest
				waiver under section 203(b)(2)(B).
							(H)The immediate relatives of an alien
				who is admitted as an employment-based immigrant under section
				203(b).
						.
				(2)ApplicabilityThe
			 amendments made by paragraph (1) shall apply to any visa application—
					(A)pending on the
			 date of the enactment of this Act; or
					(B)filed on or after
			 such date of enactment.
					
